          Case 3:17-cv-00101-RDM Document 257 Filed 03/22/19 Page 1 of 1

1700 G Street NW,
Washington, DC 20552


March 22, 2019
Via ECF
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:    CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
        I write on behalf of Plaintiff Consumer Financial Protection Bureau (“Bureau”). In response
to Your Honor’s instruction in Special Master Order #16 (Doc. 252) that the Bureau show cause in
writing why it should not be required to produce certain documents in disputed categories 42 and
71, the Bureau states that it is no longer asserting the deliberative process privilege over the
documents or portions of documents identified in the Order. Accordingly, the Bureau will produce
to Defendants in full the documents bearing the following Bates numbers: CFPB-NAV-0057145,
CFPB-NAV-0057146, CFPB-NAV-0057147, CFPB-NAV-0057148, CFPB-NAV-0057149, CFPB-
NAV-9957150, CFPB-NAV-0057151, CFPB-NAV-0057152, and CFPB-NAV-0057325. The
Bureau will also produce the first five pages of the document bearing Bates number CFPB-NAV-
0057210, and the Bureau continues to assert the deliberative process privilege over the remainder of
that document under Category 71. By producing these documents, the Bureau is not waiving, and
expressly reserves, any objections to the relevance or materiality of the documents.
       If Your Honor has any questions regarding the above, the Bureau would welcome the
opportunity to address such questions at a forthcoming teleconference or in writing.
                                                       Respectfully submitted,
                                                       /s/ Manuel Arreaza
